DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a falling head infiltrometer apparatus comprising base coupled to a first end of a cylinder, an assembly comprising a level detector coupled to a second cylinder end of the cylinder, a baffle emplaced in an infiltrometer passage formed by the cylinder and the base, wherein the level detector comprises a tube extending into the infiltrometer passage and a pressure transducer in fluid communication with the tube to detect air pressure in the tube passage, wherein the cylinder is coupled in vertical axial alignment with the base to form a unitary structure. 
The best prior arts of record: Ankeny et al. (U.S. Pat. No. 4,884,436) teaches an automated tension infiltrometer comprising a base consisting of a hollow housing, a porous plate assembly coupled to the lower end of the base, a bottom end of a Marriott column is interfaced with the porous plate, wherein the infiltration rate is determined by the water height in the Marriott column which is measured by the difference in tension between upper and lower pressure transducers; but does not teach a pressure transducer in fluid communication with a tube passage of the tube to detect air pressure within the tube passage. Johnson (U.S. Pat. No. 6,938,461) teaches a constant-head soil permeameter comprising a calibrated reservoir, a cylindrical housing, a base assembly having a baffle; but does not teach a level detector comprising a pressure transducer in fluid communication with a tube passage of the tube to detect air pressure within the tube passage. Brown et al. (U.S. Pat. No. 9,371,729) teaches a 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-15, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 03/03/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tran M. Tran/Examiner, Art Unit 2855